IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2014-KA-00986-SCT

EDDIE HALL a/k/a EDDIE TERRELL HALL

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                         07/23/2013
TRIAL JUDGE:                              HON. EDDIE H. BOWEN
TRIAL COURT ATTORNEYS:                    DANIEL JONES
                                          WENDELL JAMES
                                          FRANK C. JONES
                                          WILLIAM FRANKLIN JORDAN
                                          CATOUCHE BODY
COURT FROM WHICH APPEALED:                COVINGTON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   DONALD W. BOYKIN
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: ABBIE EASON KOONCE
DISTRICT ATTORNEY:                        DANIEL CHRISTOPHER JONES
NATURE OF THE CASE:                       CRIMINAL - FELONY
DISPOSITION:                              AFFIRMED - 03/17/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE DICKINSON AND RANDOLPH, P.JJ., AND KITCHENS, J.

       RANDOLPH, JUSTICE, FOR THE COURT:

¶1.    Eddie Hall was convicted of murdering Johnny “Tubby” Hubbard in the Black Cat

community of Covington County, Mississippi. The jury received eyewitness testimony that

when a fight broke out at the end of a horse show, Hall retrieved a gun from his trailer and

shot Tubby twice as Tubby attempted to break up the fight and leave the scene. On appeal,
Hall argues that the judge made errors during the jury selection process and that he received

ineffective assistance of counsel. We affirm Hall’s conviction and life sentence.

                        FACTS AND PROCEEDINGS BELOW

¶2.    While the judge was qualifying the jury, the judge asked potential jurors, “have any

of you ever been convicted of a crime that is punishable by imprisonment in this state’s

penitentiary, or any other state’s penitentiary, or in the Federal Court system? Please stand.”

The judge’s exchange with one prospective juror went as follows:

       THE COURT:                   And what were you convicted of?

       PROSPECTIVE JUROR: Drugs.

       THE COURT:                   In what State?

       PROSPECTIVE JUROR: Mississippi.

       THE COURT:                   Is that in State court or federal?

       PROSPECTIVE JUROR: Federal.

       THE COURT:                   All right. You’re discharged. Thank you.

¶3.    As the judge continued to screen potential jurors, the State requested to approach the

bench, and the following sidebar conversation was had:

       DEFENSE:              I apologize, Your Honor. He was doing this at my
                             suggestion. I have spoken with my client. And my client
                             would like to make an open plea to manslaughter if he
                             may.

       STATE:                Judge, it’s your court. You tell me. We are ready to go.

       THE COURT:            You know, I’m not going to entertain that.

The sidebar conversation concluded, and qualification of jurors resumed.


                                              2
¶4.    After the jury was selected, testimony commenced. Two eyewitnesses to the fatal

shooting were Rufus Hubbard and Michael Hubbard, the victim’s uncle and first cousin,

respectively. They related that a horse show was held in the Black Cat community of

Covington County on September 16, 2012. Rufus met Hall for the first time the day of the

show. Michael had known Hall for six or seven years. At twilight, a fight broke out among

a group of fifty to one hundred people after they returned from a trail ride. Hall retrieved a

revolver from his trailer and fired it into the air, instructing people to leave immediately.

Tubby, who was attempting to help break up the fight, got into his truck and started to drive

away. But Hall evidently had taken offense at Tubby, for reasons unclear in the record. After

shouting something to the effect of “[t]hat sumbitch hit my old lady,” Hall fired a shot into

the windshield of Tubby’s truck before walking around and firing a second shot at Tubby

through the passenger side.1 The first shot grazed Tubby’s check. The second shot hit his

upper arm. Michael testified that he confronted Hall and asked “what’s going on?” Hall

replied “you want to get shot too?” Tubby fled the truck and ran into the woods. Hall then

shouted something to the effect of “let’s go get the sumbitch, he went in the woods.” Hall led

several others to chase after Tubby. Michael and another individual were able to reach Tubby

first and take him to the hospital. Tubby died at the hospital due to blood loss from the

gunshot wound in his upper arm. Hall disappeared for two days before turning himself in to

the Sheriff. The gun was never recovered.




       1
        Rufus testified that he was standing approximately ten feet away from Hall as the
shooting occurred.

                                              3
¶5.    Investigator Pamela Wade-Smith of the Covington County Sheriff’s Office testified

during both the State’s and the defendant’s case-in-chief. She had taken photographs of the

crime scene and had obtained multiple witness statements. After the State had rested and

during the defendant’s direct examination of Wade-Smith, defense counsel provided Wade-

Smith with a document(s) referencing witness statements and stated, “If you would please,

ma’am, handle that document. Study it and then I’m going to ask you some questions about

it.” After she complied with his request, defense counsel questioned her about the statements

she had taken from witnesses:

       Q:     So during the course of your investigation of the matter that occurred
              out there on September 16th, did your investigation reveal that there
              was another person or persons that had guns in their possession,
              brandished guns on such date?

       A:     We were told that [a man named] Black had a weapon.

       Q:     And were you told that by more than one eyewitness?

       A:     I think there was actually two that had said that Black had a weapon.

¶6.    After Wade-Smith was tendered for cross-examination, the State sought to have

Wade-Smith read from the document(s) which had been provided to her previously by

defense counsel. The defense objected to the statement as hearsay and the Court sustained

the objection. The State then asked, without objection:

       Q:     In all the statements and everything and all the witnesses, does anybody
              else ever say that somebody else shot “Tubby”?

       A:     No.

       Q:     Everyone says that it was Eddie Terrell Hall that shot “Tubby”?



                                             4
       A:     That is correct.

       Q:     . . . And so your testimony is that no other witnesses came forward to
              say that Black or anybody else shot “Tubby”?

       A:     No, sir. The eyewitnesses did say it was Mr. Terrell Hall, Eddie Terrell
              Hall.

       Q:     Was the only shooter?

       A:     Yes, sir.

¶7.    On redirect, the defense asked the following questions:

       Q:     So as you’re testifying today, is it your testimony that each and every
              person that you talked to said that Eddie Terrell Hall was the shooter?

       A:     I think some of them were calling him a nickname. I cannot remember
              which the nickname was, but, yes, sir.

              There was no discrepancy about who the shooter was, only how many
              guns were there.

¶8.    Hall now appeals his conviction of murder and life sentence.

                                         ANALYSIS

       I.     WHETHER THE TRIAL COURT COMMITTED REVERSIBLE
              ERROR DURING THE JURY SELECTION PROCESS.

¶9.    Hall argues for the first time on appeal that the trial court erred in instructing Juror

Number 1 to act as foreperson, in failing to ask each potential juror if they had served on a

jury within the last two years, in failing to require potential jurors to completely fill out the

jury questionnaire prescribed by Mississippi Code Section 13-5-1, and in automatically

dismissing potential jurors who answered in the positive to the question “have any of you




                                               5
ever been convicted of a crime that is punishable by imprisonment in this state’s penitentiary,

or any other state’s penitentiary, or in the Federal Court system?”

¶10.   Hall has forfeited his right to argue these issues on appeal by failing to object

contemporaneously below. Our rule is well-settled that a defendant’s failure to object bars

that defendant from raising the issue on appeal. See M.R.E. 103(a). “We will not hold a trial

court ‘in error on appeal for a matter not presented to it for decision.’” Moffett v. State, 49
So. 3d 1073, 1101 (Miss. 2010) (internal citation omitted). See Miss. R. Evid. 103(a)(1).

Procedural bar aside, the outcome would be no different.

       A.     Jury Foreperson

¶11.   In Ballenger v. State, 667 So. 2d 1242 (Miss. 1995),2 the trial court instructed a

particular member of the jury to act as foreman and Ballenger failed to object at trial or

demonstrate prejudice on appeal. Id. at 1258. This Court found that Ballenger had waived

his right to argue the issue on appeal but noted that “[i]n the future, trial judges are advised

not to appoint jury foremen. Who is to be the foreman is a decision which should be made

by fellow jurors.” Id. at 1259.

¶12.   We are presented with the same situation as Ballenger. Hall forfeited his right to

argue this issue on appeal by failing to object contemporaneously below. While the trial court

should not have selected the jury foreperson, this error is not grounds for reversal on appeal.

In Catholic Diocese of Natchez-Jackson v. Jaquith, this Court held the distinction between

harmless error and reversible error is as follows:

       2
        Post-conviction relief subsequently was granted on other grounds in Ballenger v.
State, 761 So. 2d 214 (Miss. 2002).

                                               6
       To warrant reversal, two elements must be shown: error, and injury to the party
       appealing. Error is harmless when it is trivial, formal, or merely academic, and
       not prejudicial to the substantial rights of the party assigning it, and where it
       in no way affects the final outcome of the case; it is prejudicial, and ground for
       reversal, only when it affects the final result of the case and works adversely
       to a substantial right of the party assigning it. Obviously, in order for the rule
       of harmless error to be called into play in support of a judgment, the judgment
       must be otherwise supportable, and will be reversed when there is nothing in
       the pleadings or evidence to support it.

Catholic Diocese of Natchez-Jackson v. Jaquith, 224 So. 2d 216, 221 (Miss.1969) (quoting

5 Am. Jur. 2d Appeal and Error § 776 (1962)). See also Gray v. State, 799 So. 2d 53, 61

(Miss. 2001); Jefferson v. State, 818 So. 2d 1099, 1112 (Miss. 2002).

       B.     Prior Service

¶13.   Personal privilege exemptions under Mississippi Code Section 13-5-25 “are not

mandatory and must be asserted by the individual.” Spires v. State, 10 So. 3d 477, 482 (Miss.

2009); Miss. Code Ann. § 13-5-25 (Rev. 2012). Judges also may require jurors who have sat

on a jury within the last two years to serve if there is a lack of potential jurors. Miss. Code

Ann. § 13-5-25 (Rev. 2012).

       C.     Jury Questionnaire

¶14.   The record makes clear that some jurors failed to answer a question related to whether

they previously had sat on a criminal jury, but that omission was corrected by direct

questioning of the venire at voir dire.

       D.     Prior Convictions

¶15.   Mississippi Code Section 13-5-1 requires that jurors be questioned about prior

convictions. The judge asked if anyone had a conviction resulting in imprisonment. The petit



                                               7
juror’s answer of yes and explanation that he previously had been convicted of drug

violations in federal court fulfilled the requirement of the statute to dismiss this juror.

¶16.   While the trial court erred in appointing the jury foreperson, we find that the trial court

either did not commit error or cured its error in the remaining jury-selection issues raised by

Hall. None of these four issues can be to shown to have affected the outcome of Hall’s trial.

Catholic Diocese, 224 So. 2d at 221; Gray, 799 So. 2d at 61; Jefferson, 818 So. 2d at1112.

       II.    WHETHER HALL RECEIVED INEFFECTIVE ASSISTANCE
              OF COUNSEL.

¶17.   To demonstrate ineffective assistance of counsel, a defendant must show that 1)

counsel’s performance was deficient and 2) that the deficient performance caused prejudice

to the defendant. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed.
674 (1984).

       We look at the totality of the circumstances to determine whether counsel’s
       efforts were both deficient and prejudicial. There is a strong but rebuttable
       presumption that counsel’s conduct falls within the wide range of reasonable
       professional assistance. Only where it is reasonably probable that, but for the
       attorney’s errors, the outcome would have been different, will we find that
       counsel’s performance was deficient.

Dartez v. State, 177 So. 3d 420, 423 (Miss. 2015) (citing Strickland, 466 U.S. at 687)). Quite

often, ineffective-assistance-of-counsel claims are brought during post-conviction

proceedings because of the limitations during a direct appeal to the trial-court record and the

fact that sufficient evidence may not exist within the record to address the claim adequately.

See Archer v. State, 986 So. 2d 951, 955 (Miss. 2008). However, such a claim may be raised




                                               8
on direct appeal “if such issues are based on facts fully apparent from the record.” M.R.A.P.

22(b). See also Cage v. State, 149 So. 3d 1038, 1046 (Miss. 2014).3

       A.     Failure to object to hearsay

¶18.   Hall argues that he received ineffective assistance of counsel due to his counsel’s

failure to object as hearsay to Investigator Wade-Smith’s testimony, quoted supra, which was

elicited during the State’s cross-examination. The State presents two arguments. First, the

testimony of Wade-Smith was not hearsay. In the alternative, the State argues that, if the

testimony was hearsay, Hall was not prejudiced by the specific testimony and cannot meet

the second prong of Strickland. The State’s alternative argument is dispositive.

¶19.   During the defendant’s case-in-chief, defense counsel provided Wade-Smith with

nontestifying witness statements before procuring Wade-Smith’s testimony that others had

reported seeing another person with a gun at the scene. Wade-Smith testified that two

individuals had identified a person named Black as also displaying a weapon.

¶20.   On cross-examination the State asked Wade-Smith to read directly from the

documents furnished to her by defendant’s counsel. Defense counsel objected to the

statements being introduced. The trial court refused to allow the witness to read directly from

the statements. The State then asked Wade-Smith, without objection, if during her

investigation any witness had ever come forward stating that someone other than Hall was




       3
         Hall did not raise the prior four issues of alleged trial court error as part of his
ineffective-assistance-of-counsel claim. Had they been raised, Hall would be unable to show
that he suffered any prejudice as required by the second prong of Strickland.

                                              9
the shooter. She responded that all witnesses from whom she had obtained statements

identified Hall as the shooter.

¶21.   Assuming arguendo that this testimony was hearsay, to determine if the attorney’s

failure to object to the testimony was error we must decide if it is “reasonably probable that,

but for the attorney’s errors, the outcome would have been different. . . .” Dartez, 177 So. 2d

at 423 (citing Strickland, 466 U.S. at 687)). Regardless if Black or any other person

exhibited guns, there was no testimony or evidence that anyone other than Hall fired the fatal

shots. Because the overwhelming evidence supported Hall’s conviction, we find that it is not

reasonably probable that had the complained-of hearsay not been admitted that the outcome

would have been different. Thus, any error in counsel’s failure to object to the hearsay was

harmless, and Hall’s counsel was not ineffective. See Jackson v. State, 645 So. 2d 921, 924

(Miss. 1994) (quoting Newsom v. State, 629 So. 2d 611, 612 (Miss. 1993)) (“[w]e are not

required to reverse a case based solely upon the showing of an error. . . .”).

¶22.   Hall also argues that “his constitutional rights guaranteed him by the Sixth

Amendment and Article 3, Section 26 were violated.” In addition to his ineffective-

assistance-of-counsel argument failing, Hall’s constitutional argument also fails.

       This Court, in the recent case of Hansen v. State, 592 So. 2d 114 (Miss.1991),
       utilized the authority recognized in Chapman [v. State of Cal., 386 U.S. 18,
       87 S. Ct. 824, 17 L. Ed. 2d 705 (1967)] “to hold offenses to certain of an
       accused’s constitutional rights do not per se require reversal.” Id. at 135. The
       Court in Hansen stated the reviewing court must first objectively examine the
       [] evidence considered by the jurors in reaching their verdict. The final
       analysis is whether:

              the force of the evidence presumably considered by the jury in
              accordance with the instructions is so overwhelming as to leave

                                              10
              it beyond a reasonable doubt that the verdict resting on that
              evidence would have been the same in the absence of the [rights
              violation]. . . . Hansen, 592 So. 2d at 136 (citations omitted).

Taylor v. State, 672 So. 2d 1246, 1267 (Miss. 1996). See also Walker v. State, 913 So. 2d
198, 240 (Miss. 2005).This Court is satisfied that no injustice occurred based upon the

overwhelming evidence presented of Hall’s guilt.

              B.     Request for manslaughter plea

¶23.   Hall argues that his trial attorney was ineffective for requesting a manslaughter plea

when the potential jurors were present in the courtroom. Based upon Hall’s own argument

that “we do not know if Hall’s legal counsel’s statement to the judge was heard by any of the

potential jurors, but if it was heard, then obviously that was extremely prejudicial to Hall,”

this Court cannot find that sufficient evidence exists within the record to address the claim

adequately. See Archer, 986 So. 2d at 955. Therefore, that claim is dismissed without

prejudice to be raised on post-conviction review if Hall elects to proceed in that manner.

                                      CONCLUSION

¶24.   For the reasons stated herein, we affirm Hall’s conviction and sentence.

¶25. CONVICTION OF MURDER AND SENTENCE OF LIFE IMPRISONMENT
IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS,
AFFIRMED.

   WALLER, C.J., DICKINSON, P.J., LAMAR, KITCHENS, KING, COLEMAN,
MAXWELL AND BEAM, JJ., CONCUR.




                                             11